Citation Nr: 0522729	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for a chronic 
dermatological disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for pes planus with 
calluses.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971, 
some of which was in Vietnam at Da Nang and serving as a 
River Rat.

Service connection is in effect for post-traumatic stress 
disorder (PTSD) for which a 100 percent rating is in effect.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

During the course of the current appeal, the veteran has 
raised several others issues with regard to hepatitis A 
and/or B; he has since clarified that his current claim 
relates only to hepatitis C.  

Moreover, although he has referenced claims for benefits 
pursuant to 38 U.S.C.A. §  1151, including for tuberculosis, 
he has not pursued and/or perfected those issues on appeal.

Issues ## 2, 3, 4 and 5 on the front page of this decision 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Adequate evidence is in the file for an equitable 
resolution of the issue relating to hepatitis C.

2.  Evidence of record and medical opinion raise a reasonable 
question as to whether hepatitis C is the result of inservice 
experiences. 



CONCLUSION OF LAW

Evidence of record and resolution of doubt establish that 
hepatitis C is the result of service.  38 U.S.C.A. §§ 1110, 
1154, 5103; 38 C.F.R. §§ 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  

With regard only to the issue of hepatitis C, and primarily 
because of the action taken herein, the Board is satisfied 
that adequate development has taken place and there is a 
sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran. 


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

Service medical records are very limited.  

Clinical and other records from service and since reflect 
that he received one or more tattoos while in service.  He 
also had identified problems with a hypertrophic scar on the 
left upper arm caused by burning a small tattoo with a 
cigarette for which he received in-service care on the USS 
INTREPID in June 1969.  The area required sutures over a 
period of about a week.  However, the following month, in 
July 1969, the wound area opened up again and he was seen in 
sick bay for the wound separation without infection.  The 
area was again cleansed thoroughly and steristrips applied 
along with DSD.  

The veteran is also noted to have started using heroin while 
in Vietnam.

The veteran has used drugs since service, but in the 1980's, 
it was noted that he had been sober for 15 years.

The veteran was identified as having hepatitis C in the late 
1990's or so.  At one point, it was thought that he had had 
hepatitis A and/or B, but there was no further sign of that 
infection.

Specialized VA evaluations were undertaken in August 2004.  
At that time, it was noted that the veteran had had a tattoo 
piercing of the left arm and forearm in service in 1970.  He 
specifically identified his current claim as being limited to 
hepatitis C, not A or B.  The examiner noted that the 
veteran's hepatitis-C risk factors including tattoo piercing 
and a history of drug use.  There was no specific history of 
blood transfusion and there were no current symptoms of liver 
disease.  He had in the past also been a drinker.  The 
diagnosis was made of hepatitis C with elevated liver 
enzymes.

On further inquiry in November 2004, the examiner noted that 
the veteran had a history of several risk factors including 
tattooing in service, intravenous heroin and cocaine usage 
which he started several times, the first of which was while 
he was in Vietnam; and a stab wound in his chest in 1983 when 
he had a blood transfusion.  The examiner noted that 

(i)t is impossible now to determine when 
and how he contracted hepatitis C in view 
of all these risk factors which were in 
effect both during and after he was in 
service.  So, opinion as to his hepatitis 
C could only be given by means of 
speculation, which will not be done.

Analysis

In assessing the claim for service connection for hepatitis 
C, this case is not one with conclusive answers.  It is also 
a case wherein the pertinent evidence does not reflect that 
the veteran was not without some blameworthiness.  That does 
not mean, however, that equitable resolution cannot take 
place.  

On the one hand, the veteran has been a drinker, but no 
physician has attributed his hepatitis C (or liver 
dysfunction) to that cause.  

On the other hand, there are a number of possible etiologies 
for his hepatitis C, ranging from his inservice tattoos, 
which became infected or reinjured and required recurrent 
care; and inservice initial drug use; to post-service 
transfusion in 1983 and added drug use of some sort.  An 
examiner in 2004 stated that an opinion as to etiology could 
be only given speculatively.  Unfortunately, sometimes that 
is the best that one can anticipate. 

In any event, for a grant of service connection there must 
only be a balancing of the evidence so as to raise a doubt 
which must then be resolved in the veteran's favor.  
Accordingly although the evidence is not unequivocal, it is 
probably the best that is available.  Weighing all the 
evidence, the Board concludes that there is a valid basis for 
holding that the veteran's hepatitis C may well be the result 
of service, and accordingly, service connection is in order.


ORDER

Service connection for hepatitis-C is granted.


REMAND

Service records are minimal but show some complaints 
referable to skin lesions.  Hearing acuity was not 
demonstrably impaired as reflected in clinical records in the 
file.  However, at separation, audiometric testing was not 
undertaken; hearing was recorded at 15/15.  

His service records show what appear to be foot problems of a 
recurrent nature with pain and calluses and at least one 
diagnosis of pes planus.  It is unclear whether this was the 
first sign of the pes planus and/or whether this continued as 
a chronic problem thereafter.

The veteran now has hypertension, chronic skin problems and 
complaints of hearing loss.  He has not been examined for 
those disabilities, nor is there medical opinion of record as 
to the etiology of any of these.  And while there are some 
post-service records in the file, particularly for recent 
disabilities and care, there are limited clinical references 
from immediately after service.  These are important for the 
resolution of issues relating to chronicity after service.

With regard to the hypertension in particular, it is noted 
that the veteran has service connection for PTSD for which a 
100 percent rating is assigned.  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  In this case, the issue of secondary 
service connection has not been addressed under either 38 
C.F.R. § 3.310 or Allen v. Brown, supra.

In that regard, it is unclear that the veteran knows what is 
required to support his claims, or that he understands that 
he may provide evidence to that end.

Based on the evidence of record, and the regulations which 
mandate that all due process be ensured, the Board has no 
option but to remand the case for further development.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has been seen for his 
claimed hypertension, skin problems, 
defective hearing and/or pes planus or 
other foot problems since service, 
particularly soon after service, these 
records should be obtained and added to 
the claims file.  The RO should assist 
him in obtaining same.

2.  The veteran should then be examined 
by appropriate specialists to determine 
the exact nature and extent of his 
current symptoms and the probable 
etiology of his pes planus with calluses, 
skin disorder, hypertension and hearing 
loss including whether they are related 
to any symptoms identified in service.  
Laboratory and other testing should be 
accomplished.  The claims file and all 
evidence should be made available to the 
examiners prior to the evaluation.  The 
opinions should be annotated to the 
evidence of record, and the examiner 
should opine as to whether there is a 
relationship between the veteran's 
hypertension and his PTSD.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, the RO should issue a 
comprehensive SSOC, and the veteran and 
his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


